UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-52599 AIS FUTURES FUND IV L.P. (Exact name of registrant as specified in its charter) Delaware 13-3909977 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) c/o AIS FUTURES MANAGEMENT LLC 187 Danbury Road, Suite 201 Wilton, Connecticut 06897 (Address of principal executive offices) (zip code) (203) 563-1180 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act:Limited Partnership Interests Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesýNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso Noý TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements Statements of Financial Condition 2 Condensed Schedules of Investments 3-4 Statements of Operations 5 Statements of Changes in Partners’ Capital (Net Asset Value) 6 Notes to Financial Statements 7-15 Item 2. Management’s Discussion and Analysis of Financial Condition and Results ofOperations 16-17 Item 3. Quantitative and Qualitative Disclosures About Market Risk 18 Item 4. Controls and Procedures 18 PART II – OTHER INFORMATION Item 1. Legal Proceedings 18 Item 1A. Risk Factors 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3. Defaults Upon Senior Securities 18 Item 4. (Removed and Reserved) 18 Item 5. Other Information 19 Item 6. Exhibits 19 Signature 20 Rule 13a–14(a)/15d–14(a) Certification S-1 Section 1350 Certification S-2 PART I – FINANCIAL INFORMATION Item 1: Financial Statements AIS FUTURES FUND IV L.P. STATEMENTS OF FINANCIAL CONDITION March 31, 2011 (Unaudited) and December 31, 2010 (Audited) March 31, December 31, ASSETS Equity in broker trading account Cash $ $ United States government securities, at fair value Unrealized gain on open futures contracts, net Interest receivable Deposits with broker Cash Total assets $ $ LIABILITIES Accounts payable $ $ Commissions and other trading fees on open contracts payable Management fee payable Accrued General Partner profit share allocation 0 Selling agent administrative and service fee payable Subscriptions received in advance Redemptions payable Total liabilities PARTNERS' CAPITAL (Net Asset Value) General Partner - Series B Limited Partners - Series A Total partners' capital (Net Asset Value) $ $ Seeaccompanying notes. 2 AIS FUTURES FUND IV L.P. CONDENSED SCHEDULE OF INVESTMENTS March 31, 2011 (Unaudited) UNITED STATES GOVERNMENT SECURITIES* Face Value Maturity Date Description Fair Value % of Net Asset Value 04/07/11 U.S. Treasury Bills 8.98 % 04/21/11 U.S. Treasury Bills 5.67 % 05/05/11 U.S. Treasury Bills 0.95 % 06/02/11 U.S. Treasury Bills 12.30 % 06/09/11 U.S. Treasury Bills 13.24 % 06/16/11 U.S. Treasury Bills 2.36 % 06/23/11 U.S. Treasury Bills 3.78 % 06/30/11 U.S. Treasury Bills 11.34 % 07/14/11 U.S. Treasury Bills 2.83 % 07/28/11 U.S. Treasury Bills 6.14 % 08/25/11 U.S. Treasury Bills 2.83 % 09/01/11 U.S. Treasury Bills 0.94 % 09/15/11 U.S. Treasury Bills 7.56 % 09/22/11 U.S. Treasury Bills 11.81 % Total United States government securities (cost - $95,922,858) 90.73 % LONG FUTURES CONTRACTS** Description Fair Value % of Net Asset Value Agricultural $ 2,553,902 2.41 % Currencies 841,714 0.80 % Energy 4,083,207 3.86 % Metals 3,105,009 2.94 % Total long futures contracts 10,583,832 10.01 % SHORT FUTURES CONTRACTS** No. of Contracts Description Interest rates (U.S. Treasury Bond, expires 6/2011) (290,542) (0.27)% Total futures contracts $ 10,293,290 9.74 % * Pledged as collateral for the trading of futures and options on futures contracts. ** No individual futures contract position constituted greater than 5 percent of Net Asset Value.Accordingly, except for the short interest rate futures contracts, the number of contracts and expiration dates are not presented. Seeaccompanying notes. 3 AIS FUTURES FUND IV L.P. CONDENSED SCHEDULE OF INVESTMENTS December 31, 2010 (Audited) UNITED STATES GOVERNMENT SECURITIES* Face Value Maturity Date Description Fair Value % of Net Asset Value 01/13/11 U.S. Treasury Bills 2.27 % 01/27/11 U.S. Treasury Bills 2.06 % 03/03/11 U.S. Treasury Bills 3.09 % 03/10/11 U.S. Treasury Bills 2.57 % 03/17/11 U.S. Treasury Bills 6.17 % 03/24/11 U.S. Treasury Bills 5.66 % 03/31/11 U.S. Treasury Bills 5.15 % 04/07/11 U.S. Treasury Bills 9.78 % 04/21/11 U.S. Treasury Bills 6.17 % 05/05/11 U.S. Treasury Bills 7.20 % 06/02/11 U.S. Treasury Bills 13.37 % 06/09/11 U.S. Treasury Bills 14.40 % 06/16/11 U.S. Treasury Bills 2.57 % 06/23/11 U.S. Treasury Bills 4.12 % 06/30/11 U.S. Treasury Bills 6.17 % Total United States government securities (cost - $88,124,920) 90.75 % LONG FUTURES CONTRACTS** Description Fair Value % of Net Asset Value Agricultural $ 6,380,557 6.57 % Currencies 1.53 % Energy 1.31 % Metals 3.80 % Total long futures contracts 12,831,401 13.21 % SHORT FUTURES CONTRACTS** No. of Contracts Description Interest rates (U.S. Treasury Bond, expires 3/2011) 0.70 % Total futures contracts 13.91 % * Pledged as collateral for the trading of futures and options on futures contracts. ** No individual futures contract position constituted greater than 5 percent of Net Asset Value.Accordingly, except for the short interest rate futures contracts, the number of contracts and expiration dates are not presented. Seeaccompanying notes. 4 AIS FUTURES FUND IV L.P. STATEMENTS OF OPERATIONS For the Three Months Ended March 31, 2011 and 2010 (Unaudited) Three Months Ended March 31, TRADING GAINS (LOSSES) Realized $ $ ) Change in unrealized ) Brokerage commissions ) ) Total trading gains (losses) ) NET INVESTMENT (LOSS) Income Interest income Expenses Selling agent administrative and service fee Management fee Operating expenses Total expenses Net investment (loss) ) ) NET INCOME (LOSS) ) Less:General Partner Profit Share allocation Net income (loss) for pro rata allocation to all partners $ $ ) Seeaccompanying notes. 5 AIS FUTURES FUND IV L.P. STATEMENTS OF CHANGES IN PARTNERS' CAPITAL (NET ASSET VALUE) For the Three Months Ended March 31, 2011 and 2010 (Unaudited) Partners' Capital Series B - Series A - General Limited Partner Partners Total Balances at December 31, 2010 $ $ $ Net income for the three months ended March 31, 2011: General Partner Profit Share allocation 0 Pro rata allocation to all partners Subscriptions 0 Redemptions ) ) ) Balances at March 31, 2011 $ $ $ Balances at December 31, 2009 $ $ $ Net income (loss) for the three months ended March 31, 2010: General Partner Profit Share allocation 0 Pro rata allocation to all partners ) ) ) Subscriptions 0 Redemptions ) ) ) Balances at March 31, 2010 $ $ $ Seeaccompanying notes. 6 AIS FUTURES FUND IV L.P. NOTES TO FINANCIAL STATEMENTS Note 1. ORGANIZATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES A. General Description of the Partnership AIS Futures Fund IV L.P. (the Partnership) is a Delaware limited partnership, which operates as a commodity investment pool.The Partnership engages in the speculative trading of futures contracts and options on futures contracts.The Partnership is subject to the regulations of the Commodity Futures Trading Commission, an agency of the United States (U.S.) government which regulates most aspects of the commodity futures industry; rules of the National Futures Association, an industry self-regulatory organization; and the requirements of commodity exchanges and Futures Commission Merchants (brokers) through which the Partnership trades.The Partnership is also subject to the applicable reporting requirements of the Securities Exchange Act of 1934. The Fourth Amended and Restated Limited Partnership Agreement (the Limited Partnership Agreement) provides, among other things, that the Partnership shall dissolve no later than December31, 2026. B. Method of Reporting and Use of Estimates The Partnership’s financial statements are presented in conformity with accounting principles generally accepted in the United States of America (U.S. GAAP) which require management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period.Actual results could differ from those estimates.The Financial Accounting Standards Board (FASB) Accounting Standards Codification (the Codification), is the single source of U.S. GAAP. Pursuant to the Cash Flows Topic of the Codification, the Partnership qualifies for an exemption from the requirement to provide a statement of cash flows and has elected not to provide a statement of cash flows. C. Futures Contracts and Options on Futures Contracts Futures contracts and options on futures contracts transactions are recorded on the trade date and open contracts are reflected at fair value, based on quoted market prices, which is generally the closing settlement price on the applicable contracts’ primary exchange.Gains or losses are realized when contracts are liquidated.As the broker has the right of offset, the Partnership presents unrealized gains and losses on open futures contracts (the difference between contract trade price and quoted market price) as a net amount in the statements of financial condition.Any change in net unrealized gain or loss from the preceding period is reported in the statements of operations.Brokerage commissions include other trading fees and are charged to expense when contracts are opened. D. United States Government Securities United States government securities are stated at cost plus accrued interest, which approximates fair value based on quoted market prices.Any change in value of these securities is reported as interest income in the statements of operations. 7 AIS FUTURES FUND IV L.P. NOTES TO FINANCIAL STATEMENTS (CONTINUED) Note 1. ORGANIZATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) E. Income Taxes The Partnership prepares and files calendar year U.S. and applicable state information tax returns and reports to the partners their allocable shares of the Partnership’s income, expenses and trading gains or losses.No provision for income taxes has been made in these financial statements as each partner is individually responsible for reporting income or loss based on its respective share of the Partnership’s income and expenses as reported for income tax purposes.The 2007 through 2010 tax years generally remain subject to examination by U.S. federal and most state tax authorities. The Partnership applies the provisions of Codification Topics 740, Income Taxes; and 835, Interest, which prescribes the minimum recognition threshold a tax position must meet in connection with accounting for uncertainties in income tax positions taken or expected to be taken by an entity before being measured and recognized in the financial statements.This accounting standard requires the evaluation of tax positions taken or expected to be taken in the course of preparing the Partnership’s financial statements to determine whether the tax positions are “more-likely-than-not” of being sustained by the applicable tax authority.Tax positions with respect to tax at the Partnership level not deemed to meet the “more-likely-than-not” threshold would be recorded as a tax expense in the current year.The Partnership has elected an accounting policy to classify interest and penalties, if any, as interest expense.The General Partner has concluded there is no tax expense or interest expense related to uncertainties in income tax positions for the three months ended March 31, 2011 and 2010. F. Foreign Currency Transactions The Partnership’s functional currency is the U.S. dollar; however, it transacts business in currencies other than the U.S. dollar.Assets and liabilities denominated in currencies other than the U.S. dollar are translated into U.S. dollars at the rates in effect at the date of the statements of financial condition. Income and expense items denominated in currencies other than the U.S. dollar are translated into U.S. dollars at the rates in effect during the period.Gains and losses resulting from the translation to U.S. dollars are reported in income currently. G. Capital Accounts The Partnership offers two Series of Interests.The Series A Interests are available to all qualified investors, subject to applicable conditions and restrictions.The Series B Interests are available for sale to the General Partner and its principals.The Partnership accounts for subscriptions, allocations and redemptions on a per partner capital account basis.Income or loss, prior to the Management Fee, Selling Agent Administrative and Service Fee and General Partner Profit Share allocation, is allocated pro rata to the capital accounts of all partners.Each Series A Limited Partner is then charged their applicable Management Fee and Selling Agent Administrative and Service Fee.The General Partner Profit Share allocation applicable to each Series A Limited Partner is then allocated to the General Partner’s capital account from the Series A Limited Partner’s capital account at the end of each calendar year or upon redemption by a Series A Limited Partner.The Partnership accrues as a liability the General Partner Profit Share allocation for interim periods during which the General Partner Profit Share allocation is not yet allocable to the General Partner’s capital account in accordance with the terms of the Limited Partnership Agreement. Such accrual is subject to partial or complete reversal until a condition for allocation to the General Partner’s capital account is met, at which time the applicable amount of the accrual is reversed and allocated to the General Partner’s capital account. 8 AIS FUTURES FUND IV L.P. NOTES TO FINANCIAL STATEMENTS (CONTINUED) Note 1. ORGANIZATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) H. Redemptions Limited Partners may require the Partnership to redeem some or all of their capital upon ten days prior written notice.The ten days prior written notice may be waived at the discretion of the General Partner.Partner redemptions are recorded on their effective date, which is generally the last day of the month. I. Interim Financial Statements The financial statements included herein were prepared by us without audit according to the rules and regulations of the Securities and Exchange Commission.Certain information and footnote disclosures normally included in financial statements prepared in accordance with U.S. GAAP may be omitted pursuant to such rules and regulations.The financial statements reflect, in the opinion of management, all adjustments necessary that were of a normal and recurring nature and adequate disclosures to present fairly the financial position and results of operations as of and for the periods indicated.The results of operations for the three months ended March 31, 2011 and 2010 are not necessarily indicative of the results to be expected for the full year or for any other period. These financial statements should be read in conjunction with the audited financial statements and the notes thereto included in the Form 10-K previously filed with the Securities and Exchange Commission. Note 2. GENERAL PARTNER The General Partner and commodity trading advisor of the Partnership is AIS Futures Management LLC, which conducts and manages the business and trading activities of the Partnership. The Limited Partnership Agreement provides for the General Partner to receive a monthly Management Fee equal to 1/12 of 2% (2% annually) of each Series A Limited Partner’s month-end Net Assets, as defined.The General Partner also receives a Profit Share allocation equal to 20% of any New Trading Profit, as defined, attributable to each Series A Limited Partner’s Interest achieved as of each calendar year-end or upon redemption. During the three months ended March 31, 2011 and 2010, certain Series A Limited Partners were charged Management Fees at a rate lower than described above, to offset the effect of the additional 1.5% per annum Selling Agent Administrative and Service Fee described in Note 3.Accordingly, for the three months ended March 31, 2011 and 2010, Management Fees were reduced by approximately $10,500 and $11,700, respectively. The General Partner has paid all organizational and offering costs and will not be reimbursed therefore. 9 AIS FUTURES FUND IV L.P. NOTES TO FINANCIAL STATEMENTS (CONTINUED) Note 3. SELLING AGENT ADMINISTRATIVE AND SERVICE FEES Certain Series A Limited Partners that were solicited by Selling Agents are charged a Selling Agent Administrative and Service Fee (the Service Fee) equal to 1/12 of 2.5% (2.5% annually) of each Series A Limited Partner’s month-end Net Assets, as defined, sold by them which remain outstanding as of each month-end.The Selling Agents may pass on a portion of the Service Fee to its investment executives.In the event the Service Fee is no longer payable to a Selling Agent, the relevant Limited Partner who was solicited by such Selling Agent will no longer be charged the Service Fee.For the three months ended March31, 2011 and 2010, certain Limited Partners were not subject to the Service Fee.The Service Fee is accrued and expensed as incurred. For investment executives associated with the sale of Series A Limited Partnership Interests in excess of $500,000, the investment executive’s firm will receive an additional 1.5% per annum Service Fee with respect to such Series A Limited Partnership Interests in excess of $500,000, for the first twelve months following the sale of such Series A Limited Partnership Interests.The additional Service Fee is paid by the Partnership, however, the General Partner reduces its Management Fee (see Note 2.) related to the Series A Limited Partner’s Interest.Accordingly, this additional Service Fee does not affect the total fees charged to the Series A Limited Partner. Note 4. SUBSCRIPTIONS, DISTRIBUTIONS AND REDEMPTIONS Investments in the Partnership are made by subscription agreement, subject to acceptance by the General Partner.A selling commission of up to 2% of the subscription amount may be deducted from the subscription proceeds and paid to the applicable Selling Agent, if any.For the three months ended March31, 2011 and 2010, there were no selling commissions charged to Series A Limited Partners.Series A Limited Partner subscriptions, as presented in the statement of changes in partners’ capital (net asset value), are net of such selling commissions, if any. The Partnership is not required to make distributions, but may do so at the sole discretion of the General Partner.A Limited Partner may request and receive partial or full redemption of their capital account as of the close of business on the last business day of any month, subject to restrictions in the Limited Partnership Agreement. Note 5. DEPOSITS WITH BROKER The Partnership deposits funds with Newedge USA, LLC, subject to Commodity Futures Trading Commission regulations and various exchange and broker requirements.Margin requirements are satisfied by the deposit of U.S. Treasury bills and cash with such broker.Accordingly, assets used to meet margin and other broker or regulatory requirements are partially restricted.The Partnership earns interest income on its assets deposited with the broker. 10 AIS FUTURES FUND IV L.P. NOTES TO FINANCIAL STATEMENTS (CONTINUED) Note 6. FAIR VALUE Fair value, as defined in the Fair Value Measurements and Disclosures Topic of the Codification, is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.The fair value hierarchy, as set forth in the Fair Value Measurements and Disclosures Topic of the Codification, prioritizes the inputs to valuation techniques used to measure fair value into three broad levels:quoted market prices in active markets for identical assets or liabilities (Level 1); inputs other than quoted market prices that are observable for the asset or liability, either directly or indirectly (Level 2); and unobservable inputs for an asset or liability (Level 3).If the inputs used to measure a financial instrument fall within different levels of the fair value hierarchy, the categorization is based on the lowest level input that is significant to the measurement of that financial instrument.The Partnership recognizes transfers between fair value hierarchy levels, if any, at the beginning of the reporting period. For U.S. government securities, which are categorized as Level 2 fair value measurements at March 31, 2011 and December 31, 2010, fair value is determined as cost plus accrued interest, which represents an income approach to fair value measurement. The following tables summarize the Partnership’s assets and liabilities accounted for at fair value at March31, 2011 and December 31, 2010 using the fair value hierarchy: March 31, 2011 Description Level 1 Level 2 Level 3 Total Assets Futures contracts(1) $ $
